UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,


         v.                                                    DECISION AND ORDER
                                                                   19-CR-125-A

CHARLES WASHINGTON, et al.,

                                 Defendant.


       This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for pretrial proceedings. On July 16, 2020, Magistrate Judge

McCarthy filed a Decision and Order, Dkt. No. 367, that denied Defendant Washington’s

supplemental motion for a bill of particulars, Dkt. No. 342.

       Defendant Washington filed an appeal of the Decision and Order. Dkt. No. 383.

The Government responded. Dkt. No. 436. The parties appeared for oral argument

and their arguments were submitted on the papers.

       The Court has carefully considered the defendant’s appeal and it is

       ORDERED that the Magistrate Judge’s denial of defendant Washington’s

supplemental motion for a bill of particulars in the Decision and Order, Dkt. No. 367, is

affirmed pursuant to 28 U.S.C. § 636(b)(1)(A) because the denial was neither clearly

erroneous nor contrary to law.

       SO ORDERED.

                                          _ s/Richard J. Arcara________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT
Dated: July 9, 2021
